 

Case 1:15-cv-05844-GBD-HBP Document 537

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

mm meme ee xX
SONTERRA CAPITAL MASTER FUND LTD. et :
al., :
Plaintiffs, :

-against- ;

. 15 Civ. 5844 (GBD)

UBS AG et al., :
Defendants. :

we ee ee eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

The Plaintiffs’ request that the Court stay this case until a decision by the United States
Court of Appeals for the Second Circuit in Fund Liquidation Holdings LLC v. Bank of America
Corp, No. 19-2719, (ECF No. 531), is DENIED.

The oral argument scheduled to occur on December 8, 2020 is hereby adjourned to
February 9, 2021 at 9:45 am.

The Clerk of Court is directed to close the motion at ECF No. 531.
Dated: New York, New York

November 4, 2020
SO ORDERED.

GEPRG . DANIELS
hited States District Judge

 

 
